Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Priority
This application is a continuation of US Patent Application No. 16/564,537, filed September 9, 2019, which is a continuation of US Patent Application No. 15/862,999, filed January 5, 2018, now US Patent No. 10,406,173, issued September 10, 2019, which is a division of US Patent Application No. 13/985,630, filed August 15, 2013, now US 10 Patent No. 9,884,071, issued February 6, 2018, which is a national stage of International Patent Application No. PCT/U$2012/025550, filed February 17, 2012, now expired, which claims the benefit of the priority of US Provisional Patent Application No. 61/443,879, filed February 17, 2011 that is hereby acknowledged by the Examiner.


Status of the Claims
The amendment dated 01/27/2021 is acknowledged.  Claims 1 is pending and under examination.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/12/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bell at al. “Bell” (WO2010127097) in view of O’Riordan et al. “O’Riordan” (US Patent 6,287,857) and further in view of Schmidt et al. “Schmidt” (US Patent 8,283,151).
The claims are directed to a composition comprising a combination of (a) a lectin, (b) an adeno- associated virus (AAV) vector having an AAV clade F capsid, said vector further comprising a minigene having AAV inverted terminal repeats and a heterologous gene operably linked to regulatory sequences which direct its expression in a host cell, and (c) a pharmaceutically acceptable carrier.
Regarding claim 1, Bell discloses an isolated peptide which permits modification of AAV capsids to preferentially target the conducting airway cells of the lung as well as alveolar epithelial cells (see page 3 lines 13-15) as well as providing a composition comprising a pharmaceutical acceptable carrier (see page 3 lines 20-22). The artificial AAV is considered as useful for the generation of AAV vectors having a modified tropism and transduction efficiency of vectors, i.e. by improving and/or ablating their ability to transduce conducting airway cells (see Abstract). Bell discloses the composition comprises an expression cassette having at least one AAV inverted terminal repeat sequence, a transgene and its regulatory sequences, whereby cassette is packaged into a capsid protein and delivered to a selected host cell (see page 15 lines 1-9). The examples describe AAVs having AAV6/9 chimeric capsids from a clade F AAV (see page 26 line 6 to page 32 line 20; Figure 1). It was found that swapping the homologous region of the AAV6 capsid into the AAV9 capsid (AAV2/9-6VL IV-V) conferred transduction similar to that of AAV6, whereas AAV9 does not normally transduce conducting airway. Also, swapping the homologous region of AAV9 into the AAV6 capsid (AAV2/6-9VL IV-V) ablated AAV6’s ability to transduce HAE cells efficiently (see page 27 lines 20-28).

Bell differs from the present invention in that it does not teach the composition comprising neuraminidase.
O'Riordan, however, discloses the use of neuraminidase in a composition comprising AAV vectors and states “AAV vectors are useful for the delivery of transgenes to cells because they allow for stable integration of transgenes into a target cell, and they infect a range of cells. However, their usefulness has been limited until now. AAV vectors are particularly useful in the present invention since their inherent infection pathway can be inhibited by pre-incubation with neuraminidase. Once the inherent infection pathway is inhibited, only those cells expressing the cell surface molecule which is targeted by the present invention will be infected. This creates a delivery vehicle that only enters the cells of interest and avoids the complication of delivering transgenes to healthy cells. If the object of the delivery vehicle is for the expression of a transgene (such as a Suicide gene) which would effectively eliminate a particular cell population (as might be the objective in cancer treatment) such a targeted delivery system is particularly advantageous to reduce undesired cell destruction” (see column 14 lines 54-67 and column 15 lines 1-3).  Furthermore, Schmidt, discloses lectins effects on AAV vector transduction into cells and teaches “lectins are proteins that recognize and bind oligosaccharides conjugated to proteins and lipids and can be used to block virus binding” (see column 52 lines 5-7) whereby the lectin inhibited recombinant AAV transduction, suggesting its capability in reducing uptake of the AAV in healthy cells.
Accordingly, it would have been obvious to one of ordinary skill in the art to modify the composition of Bell in view of O’Riordan by incorporating lectins as taught by Schmidt. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success for the advantage to reduce undesired cell destruction given the knowledge that O’Riordan teaches that it “creates a delivery vehicle that only enters the cells of interest and avoids the complication of delivering transgenes to healthy cells. If the object of the delivery vehicle is for the expression of a transgene (Such as a suicide gene) which would effectively eliminate a particular cell population (see column 14 lines 54- 67 and column 15 line 1) and Schmidt discloses lectins effects on AAV vector transduction into cells and teaches “lectins are proteins that recognize and bind oligosaccharides conjugated to proteins and lipids and can be used to block virus binding” (see column 52 lines 5-7) whereby the lectin inhibited recombinant AAV transduction, suggesting its capability in reducing uptake of the AAV in healthy cells.
Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Barry Chestnut whose telephone number is (571) 270-3546.  The examiner can normally be reached on M-Th 7:00 am – 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BARRY A CHESTNUT/Primary Examiner, Art Unit 1648